         Case 1:19-cv-03557-RDM Document 52 Filed 01/19/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


  COMMITTEE ON OVERSIGHT AND
    REFORM, UNITED STATES HOUSE
    OF REPRESENTATIVES,

                               Plaintiff,

        v.                                              No. 19-cv-3557 (RDM)

  WILLIAM P. BARR, in his official capacity
    as Attorney General of the United
    States, et al.,

                               Defendants.


                       NOTICE OF WITHDRAWAL OF COUNSEL

       I, Josephine Morse, hereby withdraw my appearance as counsel in this case. Plaintiff

will continue to be represented by the other attorneys who have entered appearances in this case.

                                             Respectfully submitted,

                                             /s/ Josephine Morse
                                             Josephine Morse (D.C. Bar No. 1531317)
                                                  Deputy General Counsel

                                             Office of General Counsel
                                             U.S. House of Representatives
                                             219 Cannon House Office Building
                                             Washington, DC 20515
                                             Telephone: (202) 225-9700
                                             Jodie.Morse@mail.house.gov

January 19, 2021
